FILED
                             NOT FOR PUBLICATION                            JAN 23 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-10626

                Plaintiff - Appellee,            D.C. No. 2:11-cr-00739-FJM

  v.
                                                 MEMORANDUM*
MICHAEL RAY KAPP, a.k.a. Michael
Kapp,

                Defendant - Appellant.


                     Appeal from the United States District Court
                              for the District of Arizona
                      James G. Carr, District Judge, Presiding**

                             Submitted January 21, 2014***

Before:         CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       Michael Ray Kapp appeals from the district court’s judgment and challenges

his guilty-plea conviction and 210-month sentence for possession with intent to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The Honorable James G. Carr, Senior United States District Judge for
the Northern District of Ohio, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
distribute 50 grams or more of methamphetamine, in violation of 21 U.S.C.

§ 841(a)(1) and (b)(1)(A)(viii); and possession of a firearm in furtherance of a drug

trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A)(i). Pursuant to Anders

v. California, 386 U.S. 738 (1967), Kapp’s counsel has filed a brief stating that

there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided Kapp the opportunity to file a pro se supplemental brief.

No pro se supplemental brief or answering brief has been filed.

      Kapp has waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      Kapp’s pro se motion to seal this appeal is DENIED. The motion, the

Anders brief, and the excerpts of record shall remain under seal.

      DISMISSED.




                                          2                                    12-10626